CLD-338                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4707
                                      ___________

                                 ROBERT BENCHOFF,
                                            Appellant

                                            v.

                MATTHEW FOGAL, District Attorney Franklin County;
                   DOUGLAS HERMAN, P.J. Franklin County
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (M.D. Pa. Civil No. 1-13-cv-01216)
                       District Judge: Honorable Yvette Kane
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 7, 2014

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                                (Filed: August 13, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Robert Benchoff, a Pennsylvania prisoner proceeding pro se, appeals an order of

the United States District Court for the Middle District of Pennsylvania dismissing his

civil rights action against President Judge Douglas Herman of the Franklin County Court
of Common Pleas and District Attorney Matthew Fogal. For the reasons that follow, we

will affirm the judgment of the District Court.

       In 1995, Benchoff was sentenced in the Franklin County Court of Common Pleas

on convictions for interference with custody of children and burglary.1 As part of his

sentence, Benchoff was prohibited from contacting his wife and children without a court

order allowing visitation. On direct appeal, the Pennsylvania Superior Court vacated

Benchoff’s sentence for burglary and he was resentenced in 1998. The sentence also

includes a no-contact provision. The Superior Court affirmed the judgment, and the

Pennsylvania Supreme Court denied allowance of appeal in 2001.

       In 2004, Benchoff filed a petition under Pennsylvania’s Post-Conviction Relief

Act (“PCRA”) challenging the no-contact provision of his sentence. The trial court ruled,

among other things, that it lacked jurisdiction to entertain the petition because it was

untimely. The court also stated that Benchoff’s claim lacked arguable merit because the

no-contact provision was within the sentencing court’s discretion.

       More than five years later, in 2010, Benchoff filed a motion for extraordinary

relief in state court seeking the removal of the no-contact provision from his sentence.

Construing the filing as a post-sentence motion, the trial court ruled that it lacked

jurisdiction because the motion was untimely filed. The trial court also concluded that




1
 We have ascertained the relevant procedural history from the state court documents
attached to Benchoff’s complaint.
                                              2
Benchoff’s challenge to a discretionary aspect of his sentence was not cognizable under

the PCRA, that the motion lacked merit because the facts surrounding the crime support

the imposition of the no-contact order, and that Benchoff’s constitutional right of

association was not violated.

       On appeal, the Pennsylvania Superior Court agreed that the trial court lacked

jurisdiction to modify Benchoff’s sentence, but found it more appropriate to treat the

motion as a PCRA petition. The Superior Court ruled that the petition was untimely

under the PCRA. The Superior Court rejected Benchoff’s arguments that the PCRA does

not apply to him because it was enacted after he was sentenced, and that the statute’s

retroactive application violates the Ex Post Facto Clause. The Pennsylvania Supreme

Court denied Benchoff’s petition for allowance of appeal. Benchoff also unsuccessfully

sought authorization from this Court pursuant to 28 U.S.C. § 2244(b) to file a second or

successive habeas petition challenging the legality of his sentence.

       Benchoff then filed his present complaint pursuant to 42 U.S.C. § 1983 in District

Court against Judge Herman, who presided over both of Benchoff’s motions, and Fogal,

who represents the Commonwealth of Pennsylvania. Benchoff re-framed his claims. He

no longer challenges the legality of the no-contact provision or seeks a modification of

his sentence. Instead, Benchoff challenges only his inability to have his motion heard in

state court as a result of the application of the PCRA’s statute of limitations. He seeks a

declaration by the District Court that the state court has jurisdiction to entertain his


                                               3
motion, or a declaration that the retroactive application of the PCRA’s statute of

limitations to his motion violates the Ex Post Facto Clause.

       Judge Herman and Fogal moved to dismiss the complaint on various grounds. The

Magistrate Judge concluded that the District Court lacked subject matter jurisdiction over

Benchoff’s claims under the Rooker-Feldman2 doctrine. In the alternative, the Magistrate

Judge concluded that Judge Herman and Fogal are immune from liability, that Benchoff’s

action is time-barred, and that Benchoff fails to state a claim for a violation of the Ex Post

Facto Clause. The District Court adopted the Magistrate Judge’s recommendation to

grant the motions to dismiss Benchoff’s complaint. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We first consider whether the

District Court lacked jurisdiction under Rooker-Feldman. Our standard of review is de

novo. Great Western Mining & Mineral Co. v. Fox Rothschild LLP, et al., 615 F.3d 159,

163 (3d Cir. 2010).

       Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction over

suits that are essentially appeals from state-court judgments. Great Western, 615 F.3d at

165. Rooker-Feldman requires that “(1) the federal plaintiff lost in state court; (2) the

plaintiff ‘complain[s] of injuries caused by [the] state-court judgments’; (3) those

judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting




2
 District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).
                                              4
the district court to review and reject the state judgments.” Id. at 166 (quoting Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       These requirements are met to the extent Benchoff challenges the state court

decisions that his motions are untimely under the PCRA. Benchoff lost in state court

when the state courts twice ruled that his PCRA motions were untimely. Benchoff also

complains of injuries caused by the state court orders. He contends that his right to due

process was violated “because the state did not evaluate [his] petitions seeking contact

with his children against the law in place at the time of sentencing and in accordance with

the rights established in the sentences, . . . .” Compl. at 9. He also claims violations of

his rights to freedom of association and access to the courts because the application of the

PCRA’s statute of limitations to his motions precludes him from serving his sentence as

envisioned by the sentencing court. Benchoff avers that the sentencing court intended

that he would be able to seek to modify the no-contact provision any time before his

sentence expired.

       As recognized by the District Court, the state court rulings are the source of

Benchoff’s alleged injuries. He does not complain that a third party violated his rights.

See Great Western, 615 F.3d at 166-67. In addition, his alleged injuries did not exist

prior to the state court proceedings. Id. at 167. Benchoff’s claims in this regard do not

present an independent challenge to the constitutionality of the PCRA’s statute of

limitations, but challenge the state court’s application of the statute to the facts of his

case. See Alvarez v Att’y Gen., 679 F.3d 1257, 1263-64 (11th Cir. 2012) (holding
                                               5
Rooker-Feldman barred an as-applied due process claim). The state court orders were

issued before Benchoff filed his civil rights action, and he invites the District Court to

review them in conjunction with his sentencing orders, and reject them by declaring,

contrary to the state court, that the court has jurisdiction to entertain his motion. We thus

agree with the District Court that Rooker-Feldman bars these claims. To the extent

Benchoff claims that the PCRA’s statute of limitations violates the Ex Post Facto Clause,

we find no error in the District Court’s ruling that Benchoff fails to state a claim for such

a violation.3

       Accordingly, because this appeal does not raise a substantial question, we will

affirm the judgment of the District Court.4




3
 Based on these conclusions, it is unnecessary to address the District Court’s additional
grounds for dismissal of the complaint.
4
 Because Benchoff has narrowly framed the claims in his complaint to challenge the state
court’s application of the PCRA’s statute of limitations to his motions, we have not
considered what avenues of relief may be available to Benchoff to challenge the
constitutionality of the no-contact order. That question is not before us in this appeal.
                                              6